COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-369-CR
 
LARRY DALE FAUGHT                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Larry Dale Faught is
attempting to appeal his conviction for criminal solicitation of a minor with
intent to commit aggravated sexual assault. 
We dismiss the appeal for want of jurisdiction.




The trial court imposed
appellant=s sentence
on September 30, 2004.  No motion for new
trial was filed; therefore, appellant=s deadline for filing his appeal was November 1, 2004.  See Tex.
R. App. P. 26.2(a).  Appellant did
not file his notice of appeal until September 27, 2005.  Thus, the appeal is untimely.
In response to our
jurisdiction letter, appellant tendered a AMotion [for] Leave to File Late Notice of Appeal,@ which does not state sufficient grounds for continuing the appeal.[2]  Therefore, we dismiss the appeal for want of
jurisdiction.
PER CURIAM
 
PANEL
D:   CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 23, 2005
 




[1]See Tex. R. App. P. 47.4.


[2]Appellant
filed a different AMotion
[for] Leave to File Late Notice of Appeal@ in the trial court, which
the trial court did not rule on, but simply forwarded to this court with
appellant=s
untimely notice of appeal.